DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant states that the prior art of Penza does not teach the claim limitation of “the housing comprises a door for allowing the one or more cables or hoses to be inserted or removed from the housing” because the halves 56 and 58 of the gearbox 44 is not an enclosure with a door.  MPEP 2111 states that the claims are given their broadest reasonable interpretation and “the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach”.  Those skilled in the art would interpret the limitation in question as the housing having a hinged door.  Penza does in fact states that the enclosure 44 has portion 56 that is hinged relative to the portion 58 in order to accommodate the cable within the enclosure 14.  Therefore, under BRI, Penza does teach the claim limitation of claim 1 including “the housing comprises a door for allowing the one or more cables or hoses to be inserted or removed from the housing”; thus, the claim rejection of claim 1 is proper.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penza et al. (US 2007/0051192; hereinafter “Penza”).
Regarding claim 1, Penza teaches a cable handling device (Figures 1-2) for inspection (Abstract) of pipes (20; Figures 1-2; [0019-0020]), comprising:
a housing (44; Figures 1-2) for at least partially enclosing one cable (14; Figure 2); 
at least one coupling mechanism (portion 54 that connects to the tube 28; See Figures 1-2) integrally attached to the housing (the portion 52 is integrally attached to the housing 44; See Figure 1-2), wherein the housing (44) comprises a door (portion 56 of the housing 44; Figure 1-2) for allowing the one cable (14; Figure 2) to be inserted or removed from the housing ([0026]); and
 a coupling control (56 and 58 are attached to each other through a hinge; [0026]) for coupling and decoupling the cable (when the elements 56 and 58 are swung open, the cable is decoupled and when the elements 56 and 58 are closed, the cable is coupled; [0026]), wherein the cable handling device (the wheels 72, 74, 76 and 78 along with the housing 44) and the cable (14) are configured to be coupled (Figure 2 demonstrates the cable 14 and wheels 72, 74, 76 and 78 along with the housing 44 being coupled together) and moved together (the wheels 72, 74, 76 and 78 within the housing 44 and the cable 14 are moved together in order to move the cable 14 into and out of the pipe 20; [0023]), wherein the cable handling device (the wheels 72, 74, 76 and 78 along with the housing 44) and the cable (14) are configured to be decoupled (when the elements 56 and 58 of the housing 44 are swung open, the cable 14 is uncoupled to the wheels 72, 74, 76 and 78 within the housing 44; [0026]), enabling the cable handling device (the wheels 72, 74, 76 and 78 along with the housing 44) and the cable (14) to move independently of each other (once the cable 14 is uncoupled from the wheels 72, 74, 76 and 78 of the housing 44, the cable 14 and the wheels 72, 74, 76 and 78 along with the housing 44 are enabled to move independently from each other; [0026]), wherein the cable (14) is operatively connected to a camera (12; Figures 1-2) disposed at a distal end of the cable (the camera 12 is connected to the distal end of the cable 14; See Figures 1-2; [0033]), and wherein the cable handling device (the wheels 72, 74, 76 and 78 along with the housing 44) is configured for deploying ([0023]) and retracting ([0012]) the cable (14) into or out of a pipe ([0023]).

Regarding claim 4, Penza teaches a motorized feed element (wheels 72, 74, 76, 78), wherein moving the cable (14) is implemented by the motorized feed element ([0023 and 0026]).

Regarding claim 5, Penza teaches wherein the motorized feed element (wheels 72, 74, 76, 78) comprises motorized wheels ([0023 and 0026]).

Regarding claim 10, Penza teaches one or more handles or grips (50 and 52; Figure 1).

Regarding claim 13, Penza teaches a display (18; Abstract) for rendering images ([0019]; Abstract) generated by the camera (12; [0019]; Abstract).

Regarding claim 14, Penza teaches wherein the housing (44) has openings at both a proximal (end of the housing where elements 60, 64 and 58 are located; See figures 1-2) and a distal end (end of the housing where the elements 62, 66 and 70 are located; See Figures 1-2) in order to allow the cable (14) to be inserted through the housing (Figure 2 demonstrates the cable 14 being inserted through the housing 44).

Regarding claim 15, Penza teaches wherein the door (56; Figure 2) comprises a hinged door (element 56 is a hinged door relative to element 58; [0026]; See Figures 1-2), and the housing (44) further comprises a latching mechanism (elements 60, 62, 64, 66, 68 and 70; Figure 2; [0025-0026]) allowing the cable (14) to be inserted or removed from the housing when the door is open ([0025-0026]), and wherein the cable (14) can be secured inside the housing (44) by closing and latching the door (Figure 2 demonstrates the cable 14 secured within the housing 14 when the door 56 is closed and latched; [0025-0026]).

Regarding claim 20, Penza teaches a drum reel (16; Figure 1), wherein the cable (14) is deployable from and stowable on the drum-reel (See Figures 1; Abstract; [0019]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 29 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Penza in view of Olsson et al. (US 2016/0305891; hereinafter “Olsson 1”).
Regarding claim 2, Penza teaches the cable but does not expressly teach wherein the one or more cables are configured for carrying electrical signals, electrical power, data, images, video, or a combination thereof, or the one or more hoses are configured for carrying fluid, gas, or an element for transmitting mechanical power.
However, Olsson 1 teaches wherein the cable (214; [0057, 0061-0062]; Figure 2) is configured for carrying images ([0051, 0057 and 0061-0062]; Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Olsson 1’s images carried by Penza’s cable in order to have a wired connection which is reliable for transmission of data, i.e. images (See Olsson [0046, 0050, 0052, 0059, 0068]).

Regarding claim 12, the combination of Penza and Olsson teach wherein the hose (200; [0061]; Figure 2: Olsson 1) comprises a jetter hose ([0046, 0050, 0052, 0059, 0061, 0068]: Olsson 1) having a central channel (230; Figure 2; [0061]: Olsson 1) for transmitting fluid ([0061]: Olsson 1) under pressure ([0061]: Olsson 1) through the jetter hose (200: Olsson 1) to a jetter nozzle (116/650; Figure 1 and 6; [0059, 0068]: Olsson 1).

Regarding claim 29, Penza teaches a method ([0023, 0025-0026]) for using a cable handling device (28, 44 and 54; Figures 1 and 2), comprising: securing a first cable (14; Figure 2) with a camera (12; Figure 1-2) disposed at a distal end (the camera 12 is disposed at a distal end of the cable 14; See Figures 1-2) of the first cable (14) by placing the first cable (14) into a substantially closed housing ([0026]; See Figure 2) via a door (element 56; Figure 2; [0026]), applying via a coupling control ([0026]) a force to the cable handling device (Figures 1-2) to activate at least one coupling mechanism ([0026]); deploying or retracting ([0023]) the first cable (14) into or out of a pipe (20; [0023]) by applying an automatic force ([0023 and 0026]) to the first cable (14) in a first direction (the actuation of the rollers 72, 74, 76 and 78 will provide a force in order to move the cable 14 into the pipeline 20, i.e. first direction) via the cable handling device (Figures 1-2); and uncoupling via the coupling control (the uncoupling of the cable 14 from the gearbox 44 will happen when the element 56 is open relative to element 58; [0026]) the first cable (14); and applying a manual force to the cable handling device (28, 44 and 54) in a second substantially opposite direction of the first direction while leaving the first cable in a relatively stationary position (when the clamp 36 is loosened, it permits the elements 28, 44, and 54 to be moved in the opposite direction to adjust the height of the tube 28; [0024]).
Penza teaches the cable and the cable handling device but does not expressly teach securing the first cable with a second cable with a cutting mechanism disposed at a distal end of the second cable or with a hose with a jetter disposed at a distal end of the hose by placing the first cable and the second cable and/or hose into the substantially closed housing; wherein the first cable and the second cable or the hose are clamped together substantially preventing the first cable and the second cable or the hose from moving independently of each other; deploying or retracting the first cable with the hose into or out of the pipe; and uncoupling the first cable and the hose; leaving the first cable and the hose in a relatively stationary position.
However, Olsson 1 teaches securing the first cable (214; [0057, 0061-0062]; Figure 2) with a hose (200; [0061]; Figure 2) with a jetter (116/650; Figure 1 and 6; [0059, 0068]) disposed at a distal end of the hose (the jetter 116/650 is disposed at the distal end of the hose 200 through a hose element; See Figures 1); wherein the first cable (214) and the hose (200) are clamped together (Figure 2 demonstrates that the cable 214 and hose 200 are clamped together) substantially preventing the first cable (214) and the hose (200) from moving independently of each other (the configuration of cable 214 and hose 200, as demonstrated in Figure 2, prevents them from moving independently from each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Olsson 1’s hose secured with Penza’s cable and their associated functions in order to achieve an apparatus that permits both inspection of the inner part of the pipe and also provide a fluid mechanism to clean and clear obstructions found within the pipeline, thus aiding in the continuation of pipeline inspection (See Olsson [0046, 0050, 0052, 0059, 0068]).
Note: By having Olsson 1’s cable and hose implemented as Penza’s cable, it will result in placing the first cable and the hose into the substantially closed housing via the door; deploying or retracting the first cable and the hose into or out of a pipe or cavity by applying a manual force or an automatic force to the first cable and the hose in a first direction via the cable handling device; uncoupling via the coupling control the first cable and the hose; and leaving the first cable and the hose in a relatively stationary position.

Regarding claim 45, Penza teaches a cable handling device (Figures 1-2) for inspection (Abstract) of pipes (20; Figures 1-2; [0019-0020]), comprising: a housing (44; Figures 1-2) for at least partially one cable (14; Figure 2); at least two coupling mechanisms (See annotated Figure 1) integrally attached to the housing (the at least two coupling mechanisms are integrally attached to the housing 4; See Figures 1-2); and a coupling control (56 and 58 are attached to each other through a hinge; [0026]) for coupling and decoupling the cable (when the elements 56 and 58 are swung open, the cable is decoupled and when the elements 56 and 58 are closed, the cable is coupled; [0026]), wherein the cable handling device (the wheels 72, 74, 76 and 78 along with the housing 44) and the cable (14) are configured to be coupled (Figure 2 demonstrates the cable 14 and wheels 72, 74, 76 and 78 along with the housing 44 being coupled together) and moved together (the wheels 72, 74, 76 and 78 within the housing 44 and the cable 14 are moved together in order to move the cable 14 into and out of the pipe 20; [0023]), and wherein the cable handling device (the wheels 72, 74, 76 and 78 along with the housing 44) and the cable (14) are configured to be decoupled (when the elements 56 and 58 of the housing 44 are swung open, the cable 14 is uncoupled to the wheels 72, 74, 76 and 78 within the housing 44; [0026]), enabling the cable handling device (the wheels 72, 74, 76 and 78 along with the housing 44) and (14) to move independently of each other (once the cable 14 is uncoupled from the wheels 72, 74, 76 and 78 of the housing 44, the cable 14 and the wheels 72, 74, 76 and 78 along with the housing 44 are enabled to move independently from each other; [0026]), wherein the cable (14) is operatively connected to a camera (12; Figures 1-2) disposed at a distal end of the at least one cable (the camera 12 is connected to the distal end of the cable 14; See Figures 1-2; [0033]), and wherein the cable handling device (the wheels 72, 74, 76 and 78 along with the housing 44) is configured for deploying ([0023]) and retracting ([0012]) the cable (14) into or out of a pipe or cavity ([0023]).
Penza teaches the cable but does not expressly teach two or more cables or hoses.
However, Olsson 1 teaches two or more cables or hoses (jetter push cable 220 contains conductive wire 214, i.e. cable, and hose 200; See Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention Olsson 1’s cable and hose pusher cable used as Penza’s cable in order to achieve an apparatus that permits both inspection of the inner part of the pipe and also provide a fluid mechanism to clean and clear obstructions found within the pipeline, thus aiding in the continuation of pipeline inspection (See Olsson [0046, 0050, 0052, 0059, 0068]).
Note: By having Olsson 1’s cable and hose pusher cable implemented as Penza’s cable, it will result in the housing at least partially enclosing two or more cables or hoses; the coupling control coupling and decoupling the two or more cables or hoses; the cable handling device and the two or more cables or hoses coupled and moved together; the cable handling device and the two or more cables or hoses being configured to be decoupled, and enabling the cable handling device and the two or more cables or hoses to move independently of each other.


    PNG
    media_image1.png
    911
    1459
    media_image1.png
    Greyscale



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Penza in view of Hoyt (US 2018/0051454).
Regarding claim 6, Penza teaches the coupling control but does not expressly teach the coupling control comprises at least one trigger.
However, Hoyt teaches the coupling control ([0043]) comprises at least one trigger (38; Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Hoyt’s at least one trigger as Penza’s coupling control in order to provide a quicker manner to couple to the wheels to the cable, thus increasing the efficiency of the apparatus.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Penza in view of Olsson et al. (US 2018/0038093; hereinafter “Olsson 2”).
Regarding claim 11, Penza teaches the cable but does not expressly teach the cable is configured to transmit a control signal and/or power to a cutting mechanism.
However, Olsson 2 teaches the cable (1120/1220; Figures 11A-11B and 12; [0085]) is configured to transmit power to a cutting mechanism (the cable 1120/1220 will send a high frequency AC signal to the signal handling element 1212 and the signal handling element 1212 will convert the high frequency AC signal to a DC signal, which is then provided to the motor 1158/1214 which will turn the cleaning implements 1104/1215; the cleaning implements 1104/1215 are used for cutting away debris or other obstructions within the pipe, i.e. cutting mechanism; Figures 11A-11B and 12; [0064, 0083, 0085, 0087]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Olsson 2’s cutting mechanism implemented to Penza’s cable and receiving power from the cable in order to both inspect the inner part of the pipe and also provide a cutting mechanism to remove debris or other obstructions found within the pipeline, thus aiding in the continuation of pipeline inspection (See Olsson 2 [0064 and 0066]). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Penza in view of Lynch (US 2012/0147173).
	Regarding claim 16, Penza teaches the device but does not expressly teach a battery that can be removably attached.
	However, Lynch teaches a battery ([0035]) that can be removably attached ([0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Lynch’s battery removably attached to Penza’s device in order to provide power to the camera and to the monitor in a portable manner, specifically in a location where electrical power is not provided.

	Regarding claim 17, Penza teaches the device having the one or handles or grips but does not expressly teach a battery that can be removably attached to one or more handles.
However, Lynch teaches However, Lynch teaches a battery ([0035]) that can be removably attached ([0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Lynch’s battery removably attached to Penza’s device in order to provide power to the camera and to the monitor in a portable manner, specifically in a location where electrical power is not provided.
Note: Having Lynch’s battery removably attached to Penza’s device will result in the battery removably attached to the handle where monitor 18 of Penza is located.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Penza in view of Olsson et al. (US 2014/0210989; hereinafter “Olsson 3”).
Regarding claim 18, Penza teaches the device but does not expressly teach wherein the device includes a radio transceiver for communicating via a wireless communications channel.
However, Olsson 3 teaches wherein the device (110; Figure 2A) includes a radio transceiver (280; Figure 2A) for communicating via a wireless communications channel ([0007-0008, 0027, 0038, 0044, 0059-0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Olsson 3’s radio transceiver, which communicates via a wireless communications channel, implemented to Penza’s device in order for the device to communicate with a remote computing device; this permits remote gathering of inspection information and for the user to control inspection device from a desired distance; this increases the overall safety of the device (See Olsson 3 [0005, 0007, 0044, 0059-0060]).

Regarding claim 19, the combination of Penza and Olsson 3 teach wherein the radio transceiver (180; Figure 2A: Olsson 3) comprises a LAN transceiver ([0007, 0027, 0032-0033, 0038]: Olsson 3).




Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claim 7, the specific limitations of "a first trigger and a second trigger, wherein the first trigger provides the coupling control for a first cable, and the second trigger provides the coupling control for a second cable" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim 8, the specific limitations of "a first trigger and a second trigger, wherein the first trigger controls a deployment or a retraction of a first cable via a first motorized feed element and the second trigger controls a deployment or a retraction of a second cable via a second motorized feed element" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 9 would also be allowed for depending on claim 8.

Claim 44 is allowed.

Regarding claim 44, Penza teaches a cable handling device (Figures 1-2) for inspection (Abstract) of pipes (20; Figures 1-2; [0019-0020]), comprising:
a housing (44; Figures 1-2) for at least partially enclosing one cable (14; Figure 2); 
at least one coupling mechanism (portion 54 that connects to the tube 28; See Figures 1-2) integrally attached to the housing (the portion 52 is integrally attached to the housing 44; See Figure 1-2); and
 wherein the cable handling device (the wheels 72, 74, 76 and 78 along with the housing 44) and the cable (14) are configured to be coupled (Figure 2 demonstrates the cable 14 and wheels 72, 74, 76 and 78 along with the housing 44 being coupled together) and moved together (the wheels 72, 74, 76 and 78 within the housing 44 and the cable 14 are moved together in order to move the cable 14 into and out of the pipe 20; [0023]), wherein the cable handling device (the wheels 72, 74, 76 and 78 along with the housing 44) and the cable (14) are configured to be decoupled (when the elements 56 and 58 of the housing 44 are swung open, the cable 14 is uncoupled to the wheels 72, 74, 76 and 78 within the housing 44; [0026]), enabling the cable handling device (the wheels 72, 74, 76 and 78 along with the housing 44) and the cable (14) to move independently of each other (once the cable 14 is uncoupled from the wheels 72, 74, 76 and 78 of the housing 44, the cable 14 and the wheels 72, 74, 76 and 78 along with the housing 44 are enabled to move independently from each other; [0026]), wherein the cable (14) is operatively connected to a camera (12; Figures 1-2) disposed at a distal end of the cable (the camera 12 is connected to the distal end of the cable 14; See Figures 1-2; [0033]), and wherein the cable handling device (the wheels 72, 74, 76 and 78 along with the housing 44) is configured for deploying ([0023]) and retracting ([0012]) the cable (14) into or out of a pipe ([0023]).
In claim 44, the specific limitations of "a first trigger and a second trigger, wherein the first trigger provides the coupling control for a first cable or hose, and the second trigger provides the coupling control for a second cable or hose" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2855                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855